Citation Nr: 1047029	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-31 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 20 percent for 
left lower extremity radiculopathy.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 
1958.  

This appeal comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his August 2009 Substantive Appeal (on a VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  However, in September 2009 he withdrew 
his Travel Board hearing request.  See 38 C.F.R. § 20.704(e).  

Subsequently, in March 2010, the Veteran requested a Board 
videoconference hearing on a new VA Form 9.  Therefore, a 
videoconference hearing must be rescheduled before deciding this 
appeal, with notice sent to the Veteran's address of record.  See 
38 C.F.R. §§ 20.700, 20.703, 20.704 (2010).  Because Board 
videoconference hearings are scheduled at the RO, a remand to 
that office is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing, with appropriate notification to 
him.  A copy of the notice to the Veteran 
of the scheduling of the hearing should be 
placed in the record.  If the Veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, also 
document this in his claims file, and then 
return the case to the Board for further 
review.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



